  Case 18-50754       Doc 11    Filed 10/11/18 Entered 10/11/18 13:34:34            Desc Main
                                  Document     Page 1 of 1



                           ANTHONY S. NOVAK, ESQ.
                               CHAPTER 7 BANKRUPTCY TRUSTEE
                                        280 Adams Street
                                   Manchester, CT 06042-1975
                                         (860) 432-7710
                                    Telecopier (860) 432-7724




                                                    October 11, 2018

Clerk’s Office
U.S. Bankruptcy Court
Bridgeport, CT

       Re:     WALTER KOSTRZEWSKI
               Chapter 7 Bankruptcy Case No. 18-50754

Dear Case Administrator:

        In regard to the above-captioned Estate, it appears that there may be funds available for
creditors. Therefore, I would appreciate it if you could check your records and if no bar date has
been set, please set a bar date for filing claims and notice same.

       Thank you.


                                                    Very truly yours,

                                                    /s/ Anthony S. Novak
                                                    Anthony S. Novak
                                                    Chapter 7 Trustee
                                                    Email: anthonysnovak@aol.com
